 

 

Case 7:18-cv-10706-LMS Document 78 Filed Q@3ét320. Page tof.

 

 

Dror! fosdge Ane Mlergarl nib.

c (

 

 

 

Le Pca A, ad Lao the gall al! bb ebpleoedies bel case
f

 

Lewes. te Ane Shae fe ae ma te boas vation CAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 7:18-cv-10706-LMS Document 78 Filed 03/13/20 Page 2 of 3

LOEVY & LOEVY

311N. Aberdeen St., 3rd Floor, Chicago, Illinois 60607

LEGAL CORRESPONDENCE
PRIVILEGED & CONFIDENTIAL

Reginald Gallman

DIN #19A0814

Watertown Correctional Facility
23147 Swan Road

Watertown, New York 13601

Re: Rutherford and Gallman v. City of Mount Vernon et al., 18 CV 10706

Dear Mr. Gallman,

| hope this letter finds you well. lam a New York City-based attorney with the law firm of
Loevy & Loevy, a nationaily-recognized civil rights law firm with its primary office in
Chicago, IL. Loevy & Loevy has successfully litigated many cases based on police
misconduct, including cases involving wrongful convictions, unlawful arrests, and unlawful
searches and seizures. Loevy & Loevy has successfully handled claims of unlawful strip and
body cavity searches, as you have alleged in the above-captioned matter.

lam writing because | recently became aware of the lawsuit filed by you and Rayvon
Rutherford, which contains allegations that are similar to allegations | am investigating on
behalf of other individuals in other cases involving the Mount Vernon Police Department. |
know that Mr, Rutherford recently requested that the court appoint counsel for the two of
you. | am interested in exploring the possibility of representing you and Mr. Rutherford but
will need about a month to investigate your case and determine whether or not we will be
able to take on your case, assuming you would be interested in retaining us.

If this is of interest to you, | would suggest you take the following steps. First, inform me of
your interest in discussing the possibility of representation, and | will arrange a visit.
Second, inform the court that you are discussing the possibility of representation with an
attorney and that you will know within a month whether or not the attorney will be able to
take on the matter. Ask the court to stay your case for six weeks pending the outcome of
these discussions.
 

Case 7:18-cv-10706-LMS Document 78 Filed 03/13/20 Page 3 of 3

 

LeGil Mi

WATERTOWN CORRECTIONAL FACILITY Watertown NEOpOST PN Nee

P.O. BOX 168

 

 

-0 ais
WATERTOWN, NEW YORK 13601 0168 —_ SOOO ; SOS
peo OEY, ra tadred ¢
NAME:  Kageate oP dee! tear DIN: {Felgs! bom
€ Correctional Facility

 

Linked arches Diekrict Cou
Coe (5 oe
Lik Wineqeeed Say
Qiked abides Magishcme Super
300 Quaazopar ek,
Ante FLaatiss, New, Yortd LOO

SORES Ooo Lipendyf PR febedpafig hype f iL PAP peassheelfifjgayll

 
